■Gileillan, C. J.
Chapter 198, Laws 1889, is entitled “An act to amend section thirty-seven, of chapter six, General Laws of eighteen hundred and seventy-seven, relating to notice of redemption from tax sales.”
The section specified in this title provided that the holder of a lax certificate should, at least ninety days before the expiration of *310the time for redemption, present the certificate to the auditor of the county, and the latter should prepare a notice to the person in whose name the lands should be assessed, that the notice should be served in the manner prescribed, and that the time for redemption should expire sixty days after the service of the notice.
As held in State v. Smith, 36 Minn. 456, (32 N. W. Rep. 174,) this provision did not apply to the state, nor to ah assignee of the state, after the time to redeem expired.
The part of the amending act called in question here is at the end of the section in which it occurs, and is in the form of a proviso. It enlarges, instead of restraining, the operation of the preceding part of the section, so that it does not come within the strict definition of a proviso. But an act of the legislature is to have effect according' to the intention appearing from it, however unskillfully it may be drawn; so that, so far as necessary for the purposes of this case, it. does not matter that it is called a “proviso,” when, in strict legal definition, it is not.
Laws 1877, eh. 6, § 37, contained all the provision there was in the law on the subject of notice of the expiration of the time to redeem, and its effect was to extend the time to redeem until sixty days after service of the notice. Laws 1889, ch. 198, made some changes in the provisions of section 37, one of which authorized the application to the county auditor to issue the notice to be made before the time to redeem, as previously fixed by statute, should expire. This is changed so as to require the application to be made after such time. At the end of the section in the act of 1889 which makes theso changes occurs what is called the “proviso,” as follows: “Provided, that the title to all lands sold to purchasers under and by virtue of the provisions of section one hundred and one, chapter eleven, General Statutes of eighteen hundred and seventy-eight, (1878 G. S. ch. 11, § 101,) shall not vest in the purchaser, and the time for redemption shall not expire until the notice contemplated by this act shall have been givenby said purchaser.” Section 101, thus referred to, provides that property bid in by the state shall, unless redeemed within two years, become the absolute property of the state; but it preserves the right to redeem after so becoming the absolute property *311of the state, and before a sale thereof by the state. The proviso, though perhaps awkwardly expressed, merely extends to one who purchases from the state after the expiration of the time originally given for redemption, the provisions in the preceding part of the section extending the time to redeem until sixty days after service of the notice.
The objection made to this proviso is that it is in violation of the constitution, (article 4, § 27,) that “no law shall embrace more than one subject, which shall be expressed in its title.” The subject expressed in the title to the act of 1889 is the amendment of Laws 1877, ch. 6, § 37, relating to notice of redemption from tax sales. Whatever comes within or is germane to the general subject thus expressed was proper to include in the act. The title to an act need not express the particular provisions to be enacted, nor refer in specific terms to the subdivisions of the general subject. All that is required is that the details of the enactment come legitimately under the general designation of the subject in the title.
The intention being expressed to amend section 37, it was proper to insert in the body of the act any provisions relating to its general subject-matter, to wit, “notice of redemption from tax sales,” and was proper not only to alter the provisions as to preparing and serving notices, and as to the effect of the notice, but to apply the requirements to others than those to whom they were applied by the act to be amended; as, for instance, to the state, or to purchasers from the state, or to exempt from the-requirements any cases included in the act to be amended.
Nor, where the general subject is sufficiently expressed, is itneces-sary for the title to refer in any way to the effect the act may have in incidentally modifying the provisions of some other act. The effect of applying the provisions of this act to persons purchasing from the state after the time originally given for redemption has passed, modifies 1878 Gr. S. ch. 11, § 102, so that the purchaser, instead of getting an absolute title from the state, gets one which can become absolute only by service of the notice and failure of redemption for sixty days thereafter.
*312The ease of State v. Smith, 35 Minn. 257, (28 N. W. Rep. 241,) was wholly nnlike this. That was a case where, under a title expressing that the act was to amend one statute, the legislature attempted to expressly repeal another, wholly independent of the first, not only in the time of its passage, but in its provisions.
The “proviso” was not contrary to the constitution.
Order affirmed.
(Opinion published 54 N. W. Rep. 95.)